6115 Niagara Falls Blvd., LLC v Calamar Constr. Mgt., Inc. (2021 NY Slip Op 02708)





6115 Niagara Falls Blvd., LLC v Calamar Constr. Mgt., Inc.


2021 NY Slip Op 02708


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, WINSLOW, AND DEJOSEPH, JJ.


1258 CA 20-00044

[*1]6115 NIAGARA FALLS BOULEVARD, LLC, PLAINTIFF-APPELLANT,
vCALAMAR CONSTRUCTION MANAGEMENT, INC., DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


DUKE, HOLZMAN, PHOTIADIS & GRESENS LLP, BUFFALO (ELIZABETH A. KRAENGEL OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SARAH K. HYMAN, WHEATFIELD, FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Niagara County (Timothy J. Walker, A.J.), entered January 3, 2020. The order, insofar as appealed from, denied that part of plaintiff's motion seeking attorneys' fees, costs and disbursements. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in 6115 Niagara Falls Blvd., LLC v Calamar Constr. Mgt., Inc. ([appeal No. 1] — AD3d — [Apr. 30, 2021] [4th Dept 2021]).
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court